By the Court, Emott, J.
It is no doubt true, as a general rule, that a bailee of property cannot set up against his bailor, that a third person has a better title to the property, and compel the latter to litigate the question of ownership. But it is also true that if goods are taken from the bailee by the authority of the law, exercised through regular and valid proceedings, it will be a defense to an action by the bailor. The bailee must assure himself, and show the court, that the proceedings are regular and valid, but he is not bound to litigate for his bailor, or to show that the judgment or decision of the tribunal issuing the process, or seizing the goods, was correct in law or in fact. This is the rule as to bailees in general, and it includes the case of common carriers. (Angell on Carriers, § 387, a. 1 Duer, 85, and cases cited. Redfield on Railways, §§ 441, 149.)
The property which is the subject of the present controversy was delivered to the defendants by the plaintiff Bliven, at Sing Sing, and placed in a car for transportation. Before it had been" removed from Sing Sing, a complaint was made to a magistrate by a third person, that the property had been stolen by Bliven. The magistrate issued a search warrant, and a constable, armed with this warrant, took the property from the defendants forcibly, brought it before the magis*192trate, and he ordered it delivered to one Cheeseman, the complainant, as the agent of a manufacturing company. This proceeding was within the jurisdiction of the justice; and his proceedings were regular in form, even if they were corrupt, or the result of a fraudulent combination with Cheeseman, as is alleged by the plaintiffs. The defendants are not alleged to have been privy to any such scheme, and as long as the regularity and sufficiency of the proceedings of the magistrate cannot be questioned, the defendants will be protected. ■ The possession of the defendants was terminated by the warrant, and as the justice, having jurisdiction of the subject matter of the complaint, delivered the property to Cheeseman, if he .had no right to make such a delivery, the remedy of the plaintiffs was against the magistrate, or against Cheese-man, or to take the property out of the hands of the latter. The invalidity of the magistrate’s order did not revest the possession of the goods in the defendants, or renew their liability. The law had, by a valid act of one of its officers, assumed the custody of the property, and put an end to the control.and the liability of the defendants; and unless, or until, the magistrate remanded the property to them, they could not again become responsible for it. Nor did it affect the question that the plaintiff Bliven went before the magistrate, and all proceedings against him, which may have involved the proceedings to search for and take the property, were terminated by his discharge. That might have given him a right to take the property, or to sue Cheeseman for it. But it did not redeliver it to the defendants, or renew their obligation to transport it to New York. If that were so, the same consequence might follow if Bliven had been arrested, examined, committed, tried, convicted, and then his conviction reversed. Would it be said, if upon his commitment or his conviction the alleged stolen property had been taken from the custody of a carrier, where he had placed it, and delivered to the complainant, that after the conviction *193had been reversed he could forthwith sue the carrier for a non-delivery of the goods.
[Orange General Term,
September 9, 1861.
This point disposes of the case. The judgment should he affirmed.
Lott, Emott, Brown and Scrugham, Justices.]